The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 08 April 2022; which amends claims 1 and 8.  Claims 1-10 remain pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note: Examiner apologizes for the typographical error in the previous Office action.  Applicant is correct that reference Jain et al. is correctly identified as U.S. Patent Publication No. 2018/0249298.
In response to Applicant’s amendment and remarks, claims 1-10 now stand rejected under 35 U.S.C. §103, as being unpatentable over Ben-Bassat et al. (U.S. Patent Application Publication No. 2019/0034850; previously cited) in view of Jain et al. (U.S. Patent Application Publication No. 2018/0249298; previously cited), similarly as presented in the previous Office action (mailed 15 November 2021), further in view of Miyata et al. (U.S. Patent Application Publication No. 2002/0069131; previously cited), as noted in the previous Advisory action (mailed 15 March 2022), further in view of Kitagawa (U.S. Patent Application Publication No. 2018/0018911; newly cited).
As per claim 1, Ben-Bassat et al. teaches the instantly claimed monitoring system for monitoring at least one of fixed equipment installed in a floor and a moving object moving in the floor (abstract), the fixed equipment and moving object being monitoring targets (Fig 4, tracks mobile assets (such as tools 96) and machines/stationary units (such as stations 94); para[0014], “key assets” include fixed equipment, such as key tools, and moving objects, such as materials and assemblies; para[0089], tracks work orders and central equipment; para[0096], tools deemed key assets are tagged), the monitoring system comprising:
a recognition device that recognizes a monitoring target of the monitoring targets and outputs recognition information (Fig 3, data collector 66 recognizes RFID 50 of things; Fig 4, tracks mobile assets and stationary units; para[0013], “Input data” includes data collected by sensors tagged to assets; para[0021, 0026], tracking reader; para[0074, 0077], RFID tags are monitored constantly);
and a management device (Fig 3, context analyzer 68 and optimizers 74) that collects position information of the monitoring target from the recognition information … (para[0021, 0028], receive and store location parameters pertaining to tagged key assets; claim 1);
wherein a manufacturing line is constructed in the floor, and the moving object including a manufactured article transported on the manufacturing line is set as the monitoring target … (Figs 4 and 6; para[0014, 0021, 0089], tracking location and status of assets, such information stored in the database, where assets include materials, components and assemblies; claim 1).
However, Ben-Bassat et al. does not teach the instantly claimed receives a floor image of the floor, and that creates a floor map by arranging an icon corresponding to the monitoring target on the floor image, … the icon being selected based on type information of the monitoring target and state information of the monitoring target, … the icon is arranged at a position indicated by the position information.  In this regard, Jain et al. teaches an asset floor map system, that provides for the instantly claimed receives a floor image of the floor (abstract; Fig. 1), and that creates a floor map by arranging an icon corresponding to the monitoring target on the floor image (para[0014], annotated floor map includes icon representing the asset and an indicator), the icon being selected based on type information of the monitoring target and state information of the monitoring target (para[0014], indicates at least one of type of the asset and status of the asset; para[0047], information that identifies the asset; para[0049], characteristics of the asset such as state), and the icon is arranged at a position indicated by the position information (para[0014], icon representing the asset/indicator is located on the floor map at position of the asset).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a floor map display in the system of Ben-Bassat et al., since Jain et al. shows a resultant increased user-friendliness of the graphical user interface.
The combination of Ben-Bassat et al. and Jain et al. further does not teach the instantly claimed the icon including an indicator that is changed based on the state information, the state information including at least a quantity of manufactured articles for each process of the manufacturing line, the indicator of the at least one icon changed on the quantity of manufactured articles.  In this regard, Miyata et al. teaches that it was known in the information display art (GUI - graphical user interface art) for displayed maps to utilize icons, wherein the icons can relate quantity of relevant objects (Fig 6; para[0041-0042]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such display of quantity information in the combined system of Ben-Bassat et al. and Jain et al., since Miyata et al. shows a resultant increased user-friendliness of the graphical user interface.
The combination of Ben-Bassat et al., Jain et al. and Miyata et al. further does not teach the instantly introduced claim language the icon selected when the manufactured articles satisfy an allowable condition is different from the icon selected when the manufactured articles do not satisfy the allowable condition.  In this regard, Kitagawa teaches that it was known in the factory control arts (para[0051, 0058-0059]) for display of sensor/monitored information to utilize icons which are modified in their form/appearance based upon whether the monitored information satisfies various conditions (Figs 3-5; para[0026, 0153-0154, 0162, 0166, 0196]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a variable icon display in the combined system of Ben-Bassat et al., Jain et al. and Miyata et al., since Kitagawa shows a resultant increased user-friendliness of the graphical user interface.
As per claim 2, Ben-Bassat et al. further teaches that the instantly claimed management device includes a position information acquisition unit that acquires the position information of the monitoring target from the recognition information (para[0021, 0028], receive and store location parameters pertaining to tagged key assets), a type information acquisition unit that acquires type information of the monitoring target from the recognition information (para[0069], RFID tag includes type information), and an information management unit that manages the position information and the type information in association with each other for each monitoring target (para[0028, 0069], related information is stored in a database; claim 1).
As per claim 3, Ben-Bassat et al. further teaches that the instantly claimed management device includes a state information acquisition unit that acquires the state information from the monitoring target, and manages the state information in association with the position information and the type information for each monitoring target (para[0021, 0089], tracking location/status of assets, and store in database; claim 1).
As per claim 4, Ben-Bassat et al. further teaches that the instantly claimed fixed equipment is set as the monitoring target (Fig 4, tracks machines/stationary units (such as stations 94); para[0014], key tools).  However, Ben-Bassat et al. does not teach that the instantly claimed management device acquires an equipment type of the manufacturing equipment as the type information by the type information acquisition unit.  In this regard, Jain et al. teaches that asset characteristics/equipment type are discovered (Figs 4, S440; Fig 12, 1238; para[0047] , information that identifies the asset).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such additional information in the system of Ben-Bassat et al., since such would increase the user-friendliness of the graphical user interface.
As per claim 5, Ben-Bassat et al. further teaches that the instantly claimed management device acquires operating information indicating an operating state from the manufacturing equipment by the state information acquisition unit (para[0089], tracks location and status of production station 94), and manages the operating information in association with the position information and the type information for each manufacturing equipment by the information management unit (para[0014, 0021, 0089], tracking location and status of assets, such information stored in the database).
As per claim 6, Ben-Bassat et al. further teaches that the instantly claimed moving object includes a worker who walks around the floor is set as the monitoring target, and the management device acquires a business type of the worker as the type information by the type information acquisition unit (Fig 3, humans; Fig 4, workers 32; para[0014], key personnel; para[0064-0065, 0073, 0083], predefined/specific relevant employees, such as factory worker/clerk/management official; para[0104], tracking visitor).
As per claim 7, Ben-Bassat et al. further teaches that the instantly claimed management device acquires physical condition information of the worker from a physical condition sensor by the state information acquisition unit (para[0089], tracking status of employees), and manages the physical information in associated with the position information and the type information for each worker by the information management unit (para[0014, 0021, 0089], tracking location and status of assets, such information stored in the database, where assets include personnel; claim 1).
As per claim 8, Ben-Bassat et al. further teaches that the instantly claimed recognition device is a reader that reads a tag attached to the manufactured article and outputs tag information as the recognition information (Fig 3, data collector 66 recognizes RFID 50 of things; Fig 4, tracks mobile assets and stationary units; para[0013], “Input data” includes data collected by sensors tagged to assets; para[0021, 0026], tracking reader; para[0074, 0077], RFID tags are monitored constantly), and the management device acquires, as position information, the process of the manufacturing line where the manufactured article exists from the tag information by the position information acquisition unit (para[0013, 0017, 0077-0079, 0096]), and manages the quantity of the manufactured article for each process of the manufacturing line by the information management unit (para[0017, 0039-0052, 0077-0079, 0093]).
As per claim 9, Jain et al. further teaches that the instantly claimed management device continues to acquire the position information of the monitoring target, continues to acquire the type information of the monitoring target, continues to acquire the state information from the monitoring target, and updates, in real time, the floor map of the floor in which the icon corresponding to the monitoring target is continuously arranged at positions indicated by the continuously acquired position information (para[0031-0033], floor map is updated in real-time).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Ben-Bassat et al., since Ben-Bassat et al. teaches the benefits of real-time monitoring/tracking (para[0005, 0009, 0061, 0074]).
As per claim 10, Ben-Bassat et al. further teaches that the instantly claimed fixed equipment includes the manufacturing equipment installed in the floor and the moving object including an operator working in the manufacturing equipment are set as the monitoring target, and the management device includes a processing capability acquisition unit that acquires a processing capability of the operator using the manufacturing equipment, and a matching determination unit that determines matching between the processing capability of the manufacturing equipment and the processing capability of the operator (para[0014, 0021, 0089], tracking location and status of assets, where assets include personnel; claim 1).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/27/22